UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quartzzerly period ended June 30, 2014 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-180230 BLACK STALLION OIL AND GAS, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 5847 San Felipe Plaza, Suite 1720, Houston, TX (Address of principal executive offices) (Zip Code) 713-821-1788 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x YES o NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x YES o NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)x YES o NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court.o YES o NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 43,872,000 common shares issued and outstanding as of August 14, 2014. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk 10 Item 4. Controls and Procedures 11 PART II – OTHER INFORMATION 12 Item 1. Legal Proceedings 12 Item 1A. Risk Factors 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults Upon Senior Securities 12 Item 4. Mine Safety Disclosures 12 Item 5. Other Information 12 Item 6. Exhibits 13 SIGNATURES 14 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements Our unaudited interim financial statements for the three and six month periods ended June 30, 2014 and 2013 and cumulative from inception form part of this quarterly report. They are stated in United States Dollars (US$) and are prepared in accordance with United States generally accepted accounting principles. 3 BLACK STALLION OIL & GAS INC (An Exploration Stage Company) INTERIM FINANCIAL STATEMENTS for the six months ended JUNE 30, 2014 (unaudited) CONTENTS: Balance Sheets as of June 30, 2014 (unaudited) and December 31, 2013 F-2 Statements of Operations for the three and six months ended June 30, 2014 and 2013, and for the cumulative period from September 14, 2011 (date of inception) to June 30, 2014 (unaudited) F-3 Statements of Stockholder's Deficit for the period from September 14, 2011 (date of inception) to June 30, 2014 (unaudited) F-4 Statements of Cash Flows for the six months ended June 30, 2014 and 2013, and for the cumulative period from September 14, 2011 (date of inception) to June 30, 2014 (unaudited) F-5 Notes to Unaudited Interim Financial Statements F-6 F-1 BLACK STALLION OIL & GAS INC (An Exploration Stage Company) BALANCE SHEETS (in U.S. Dollars) June 30, 2014 (unaudited) December 31, $ $ ASSETS Current Assets: Prepaid expenses Total current assets Intangible assets, net TOTAL ASSETS LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable and accrued liabilities Short-term borrowings from related party Total Liabilities Stockholders’ Deficit Common stock, $0.0001 par value; 6,000,000,000 shares authorized; 43,872,000 shares issued and outstanding at June 30, 2014 and at December 31, 2013 Additional paid-in capital Deficit accumulated during development stage ) ) Total Stockholders’ Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT The accompanying notes are an integral part of these financial statements. F-2 BLACK STALLION OIL & GAS INC (An Exploration Stage Company) STATEMENTS OF OPERATIONS (in U.S. Dollars) (unaudited) Three Months Ended June 30, Six Months Ended June 30, Cumulative from September 14, 2011 (Inception) to June 30, $ Revenue - - - Operating expenses: General and administrative:- Consulting - - Filing fees Franchise tax - - - Other costs Professional fees:- - Accounting - - Audit fees - Legal fees - - - Setup costs - - Rental expense - - Research and development - - - Total operating expenses ) Net loss ) Loss per share - basic and diluted: Loss per share attributable to common stockholders - Weighted average number of common shares outstanding The accompanying notes are an integral part of these financial statements. F-3 BLACK STALLION OIL & GAS INC (An Exploration Stage Company) STATEMENT OF STOCKHOLDERS' DEFICIT for the period of SEPTEMBER 14, 2011 (INCEPTION) to JUNE 30, 2014 (in U.S. Dollars) (unaudited) Common Stock Additional Paid-in Accumulated Deficit During Development Treasury Total Stockholders’ Shares Amount Capital Stage Stock Deficit $ Inception (September 14, 2011) - Common stock issued for cash at $0.00017 per share - - Loss for the period - - - ) - ) Balance at December 31, 2011 ) - Common stock issued for cash at $0.0025 per share - - Loss for the year - - - ) - ) Balance at December 31, 2012 ) - Acquisition of treasury stock, 108,000,000 shares for $1 - (1
